NO. 12-17-00018-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

KIRK SHIELDS,                                             §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT AT LAW NO. 2

DARLENE AXBERG, JOHN CLAUDE
AXBERG AND SHEILA ANDERSON,      §    GREGG COUNTY, TEXAS
APPELLEES
                      MEMORANDUM OPINION
                            PER CURIAM
         Appellant, Kirk Shields, has filed a motion to dismiss this appeal. In his motion, Shields
states that it is no longer necessary to pursue his appeal. Accordingly, we grant the motion, and
dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered January 18, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 18, 2017


                                         NO. 12-17-00018-CV


                            KIRK SHIELDS,
                               Appellant
                                  V.
      DARLENE AXBERG, JOHN CLAUDE AXBERG AND SHEILA ANDERSON,
                               Appellees


                            Appeal from the County Court at Law No. 2
                      of Gregg County, Texas (Tr.Ct.No. 2016-1850-CCL2)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is the opinion of this court that the motion to
dismiss be granted.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed and that all costs of this appeal be, and the
same are, adjudged against the party that incurred them; for which execution may issue; and that
this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.